TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 18, 2022



                                       NO. 03-21-00615-CV


                    Sarah Louise Smith and Javan Paul Smith, Appellants

                                                  v.

                                   Richard D. Powell, Appellee




          APPEAL FROM 33RD DISTRICT COURT OF LLANO COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on August 24, 2021. Having

reviewed the record, the Court holds that Sarah Louise Smith and Javan Paul Smith have not

prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

Therefore, the Court dismisses the appeal for want of prosecution. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.